Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EATON VANCE CALIFORNIA LIMITED MATURITY MUNICIPALS FUND EATON VANCE FLORIDA LIMITED MATURITY MUNICIPALS FUND EATON VANCE MASSACHUSETTS LIMITED MATURITY MUNICIPALS FUND EATON VANCE NATIONAL LIMITED MATURITY MUNICIPALS FUND EATON VANCE NEW JERSEY LIMITED MATURITY MUNICIPALS FUND EATON VANCE NEW YORK LIMITED MATURITY MUNICIPALS FUND EATON VANCE OHIO LIMITED MATURITY MUNICIPALS FUND EATON VANCE PENNSYLVANIA LIMITED MATURITY MUNICIPALS FUND Supplement to Statements of Additional Information dated August 1, 2006 EATON VANCE TAX-MANAGED EMERGING MARKETS FUND Supplement to Statement of Additional Information dated November 1, 2006 EATON VANCE ALABAMA MUNICIPALS FUND EATON VANCE ARKANSAS MUNICIPALS FUND EATON VANCE GEORGIA MUNICIPALS FUND EATON VANCE KENTUCKY MUNICIPALS FUND EATON VANCE LOUISIANA MUNICIPALS FUND EATON VANCE MARYLAND MUNICIPALS FUND EATON VANCE MISSOURI MUNICIPALS FUND EATON VANCE NORTH CAROLINA MUNICIPALS FUND EATON VANCE OREGON MUNICIPALS FUND EATON VANCE SOUTH CAROLINA MUNICIPALS FUND EATON VANCE TENNESSEE MUNICIPALS FUND EATON VANCE VIRGINIA MUNICIPALS FUND Supplement to Statement of Additional Information dated January 1, 2007 EATON VANCE ASIAN SMALL COMPANIES FUND EATON VANCE GREATER CHINA GROWTH FUND EATON VANCE GLOBAL GROWTH FUND EATON VANCE GROWTH FUND EATON VANCE WORLDWIDE HEALTH SCIENCES FUND Supplement to Statements of Additional Information dated January 1, 2007 EATON VANCE CALIFORNIA MUNICIPALS FUND EATON VANCE FLORIDA MUNICIPALS FUND EATON VANCE MASSACHUSETTS MUNICIPALS FUND EATON VANCE MISSISSIPPI MUNICIPALS FUND EATON VANCE NEW YORK MUNICIPALS FUND EATON VANCE OHIO MUNICIPALS FUND EATON VANCE RHODE ISLAND MUNICIPALS FUND EATON VANCE WEST VIRGINIA MUNICIPALS FUND EATON VANCE NATIONAL MUNICIPALS FUND Supplement to Statements of Additional Information dated February 1, 2007 EATON VANCE-ATLANTA CAPITAL BOND FUND EATON VANCE-ATLANTA CAPITAL LARGE-CAP GROWTH FUND EATON VANCE-ATLANTA CAPITAL SMID-CAP FUND Supplement to Statement of Additional Information dated February 1, 2007 EATON VANCE DIVERSIFIED INCOME FUND EATON VANCE DIVIDEND INCOME FUND EATON VANCE EQUITY RESEARCH FUND EATON VANCE FLOATING-RATE FUND EATON VANCE FLOATING-RATE & HIGH INCOME FUND EATON VANCE GOVERNMENT OBLIGATIONS FUND EATON VANCE HIGH INCOME FUND EATON VANCE INCOME FUND OF BOSTON EATON VANCE INTERNATIONAL EQUITY FUND EATON VANCE LOW DURATION FUND EATON VANCE STRATEGIC INCOME FUND EATON VANCE STRUCTURED EMERGING MARKETS FUND EATON VANCE TAX-MANAGED DIVIDEND INCOME FUND EATON VANCE TAX-MANAGED EQUITY ASSET ALLOCATION FUND EATON VANCE TAX-MANAGED INTERNATIONAL EQUITY FUND EATON VANCE TAX-MANAGED MID-CAP CORE FUND EATON VANCE TAX-MANAGED MULTI-CAP OPPORTUNITY FUND EATON VANCE TAX-MANAGED SMALL-CAP GROWTH FUND EATON VANCE TAX-MANAGED SMALL-CAP VALUE FUND EATON VANCE TAX-MANAGED VALUE FUND Supplement to Statements of Additional Information dated March 1, 2007 EATON VANCE ARIZONA MUNICIPALS FUND EATON VANCE COLORADO MUNICIPALS FUND EATON VANCE CONNECTICUT MUNICIPALS FUND EATON VANCE MICHIGAN MUNICIPALS FUND EATON VANCE MINNESOTA MUNICIPALS FUND EATON VANCE NEW JERSEY MUNICIPALS FUND EATON VANCE PENNSYLVANIA MUNICIPALS FUND Supplement to Statement of Additional Information dated March 30, 2007 EATON VANCE FLORIDA INSURED MUNICIPALS FUND EATON VANCE HAWAII MUNICIPALS FUND EATON VANCE HIGH YIELD MUNICIPALS FUND EATON VANCE KANSAS MUNICIPALS FUND Supplement to Statements of Additional Information dated April 1, 2007 EATON VANCE ADVISERS SENIOR FLOATING-RATE FUND EATON VANCE INSTITUTIONAL SENIOR FLOATING-RATE FUND EATON VANCE PRIME RATE RESERVES EV CLASSIC SENIOR FLOATING-RATE FUND Supplement to Statements of Additional Information dated April 1, 2007 (collectively, the Funds) Effective April 23, 2007, Allen R. Freedman and Heidi L. Steiger were appointed noninterested Trustees and Thomas E. Faust Jr. was appointed an interested Trustee. The following amends the biographical information in the Trustees table under Management and Organization. Number of Portfolios in Fund Complex Position(s) with the Term of Office and Overseen By Name and Date of Birth Trust Length of Service Principal Occupation(s) During Past Five Years Trustee Other Directorships Held Interested Trustee THOMAS E. FAUST JR. Trustee Since 2007 President of EVC, Eaton Vance, BMR and EV, and Director of EVD. Chief 164 Director of EVC 5/31/58 Investment Officer of EVC, Eaton Vance and BMR. Trustee and/or officer of 164 registered investment companies and 5 private investment companies managed by Eaton Vance or BMR. Mr. Faust is an interested person because of his positions with BMR, Eaton Vance, EVC, EVD and EV, which are affiliates of the Trust. Noninterested Trustees ALLEN R. FREEDMAN Trustee Since 2007 Former Chairman and Chief Executive Officer of Assurant, Inc. 169 Director of Assurant, Inc., 4/3/40 (insurance provider) (1978-2000). Loring Ward International (fund distributor) and Stonemor Partners L.P. (owner and operator of cemeteries) HEIDI L. STEIGER Trustee Since 2007 President, Lowenhaupt Global Advisors, LLC (global wealth 169 Director of Nuclear Electric 7/8/53 management firm) (since 2005); President and Contributing Editor, Insurance Ltd. (nuclear Worth Magazine (2004); Executive Vice President and Global Head of insurance provider) and Aviva Private Asset Management (and various other positions), Neuberger USA (insurance provider) Berman (investment firm) (1986-2004). Includes both master and feeder funds in a master-feeder structure. In connection with the appointment of new Trustees, the members of the Audit Committee, Governance Committee and Special Committee have changed. The new Committee members are as follows: Audit Committee: Messrs. Reamer (Chair), Hayes, Park, Verni and Ms. Steiger and Ms. Stout. Governance Committee: Ms. Stout (Chair), Messrs. Esty, Freedman, Hayes, Park, Pearlman, Reamer, Verni and Ms. Steiger. Special Committee: Messrs. Hayes (Chair), Esty, Freedman, Park, Pearlman, Reamer and Verni. May 7, 2007
